DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  the word “litz” is misspelled as “lintz.”  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–14 and 16–20 are rejected under 35 U.S.C. 103 as being unpatentable over Orr (US 2006/0124193 A1).
Orr teaches a fabric comprising two outer layer an inner layer comprising elastic fibers, wherein the fabric further comprises a conductive serpentine yarn that is used to 18 are interposed between the first and second outer fabric layers and floats over the inner fabric layer, wherein the conductive yarns float on the inner fabric layer and overlap one another.  Id. ¶¶ 48–52, 55, Figs. 1–4.  The elastic fibers comprise a spandex core, with an inelastic textured polyester cover.  Id. ¶ 14.  The weft yarns are preferably inelastic polyester.  Id. ¶ 57.  The inelastic polyester weft yarns intertwine the inner and outer fabric layers.  Id. ¶¶ 28–29.
Orr teaches the use of a single inner fabric layer, while the claimed invention requires a first and second inner fabric layer.  It would have been obvious to one of ordinary skill in the art to have included a second inner fabric layer in the Orr fabric as the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669 (CCPA 1960).
The Orr fabric stretches in the longitudinal direction so as to expand and contract in response to body movement and size.  Orr ¶ 32, Figs. 2, 3.  The degree to which the Orr fabric is stretchable beyond its relaxed length is a result-effective variable dictated by desired function and is a design choice of the fabric’s use.  Consequently, absent a clear and convincing showing of unexpected results demonstrating the criticality of the claimed ratio, it would have been obvious to one of ordinary skill in the art to optimize this result-effective variable by routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Claim 11 is rejected as the conductive yarn comprises a metal strand coated with a latex or a rubber cover.  Orr ¶ 51.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Orr as applied to claim 11 above, and further in view of Ayre (US 2006/0259096 A1).  Orr fails to teach the use of a copper litz wire for use as the conducting wire.
Ayre teaches a device for communicating electric signals, wherein the device comprises an electrically conductive core and two coils.  Ayre abstract.  Copper litz wires are particularly useful in device because they minimize power losses otherwise encountered in comparable conductors and increase the surface area of the wire without significantly increasing the size of the conductor.  Ayre ¶ 28.
It would have been obvious to the ordinarily skilled artisan to have used the copper litz wire as the metal strand of Orr due to superior electrical properties of the litz wire relative to other solid conductors.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786